John Hancock Advisers, LLC John Hancock Investment Management Services, LLC 601 Congress Street Boston, MA 02210 January 1, 2014 To the Trustees of: John Hancock Funds II 601 Congress Street Boston, MA 02210 Re: Amended and Restated Expense Limitation Agreement and Voluntary Expense Limitation Notice With reference to the Amended and Restated Advisory Agreement dated September 26, 2008, entered into by and between John Hancock Investment Management Services, LLC (JHIMS) and John Hancock Funds II (the Trust), as amended, and the Advisory Agreements dated December 18, 2013 and January 1, 2014 entered into by and between John Hancock Advisers, LLC (collectively with JHIMS, the Adviser) and the Trust, as amended, on behalf of each series of the Trust (each, a Fund and collectively, the Funds), we hereby notify you as follows: 1. The Adviser agrees to waive its management fee for each Fund or, to the extent necessary, bear other expenses, as set forth in the Appendix attached hereto. As noted in the Appendix, certain waivers are voluntary and may be terminated at any time by the Adviser upon notice to the Trust. 2. We understand and intend that you will rely on this undertaking in overseeing the preparation and filing of Post-effective Amendments to the Registration Statement on Form N-1A for the Trust and the Funds with the Securities and Exchange Commission and in accruing each Funds expenses for purposes of calculating its net asset value per share and for other purposes permitted under Form N-1A and/or the Investment Company Act of 1940, as amended, and we expressly permit you so to rely. Very truly yours, JOHN HANCOCK ADVISERS, LLC ACCEPTED BY: JOHN HANCOCK INVESTMENT MANAGEMENT SERVICES, LLC JOHN HANCOCK FUNDS II By: /s/ Jeffrey H. Long Name: Jeffrey H. Long Title: Chief Financial Officer By: /s/ Charles A. Rizzo Name: Charles A. Rizzo Title: Chief Financial Officer APPENDIX A Fund Level Contractual Expense Limitations The Adviser contractually agrees to reduce its management fee for each Fund listed below, or if necessary make payment to the Fund, in an amount equal to the amount by which the  Other Expenses of the Fund exceed the percentage of average annual net assets (on an annualized basis) of the Fund set forth below. Other Expenses means the expenses of the Fund, excluding (a) advisory fees (b) taxes, (c) brokerage commissions, (d) interest expense, (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Funds business (f) 12b-1 fees, (g) transfer agency fees and service fees, (h) blue-sky fees, (i) printing and postage fees, (j) underlying fund expenses (acquired fund fees) and (k) short dividend expense. For the following Funds the current expense limitation agreement expires on December 31, 2014, unless renewed by mutual agreement of the Fund and the Adviser based upon a determination that this is appropriate under the circumstances at that time. Asia Total Return Bond Fund 0.15% Core Diversified Growth & Income Portfolio 0.06% Core Fundamental Holdings Portfolio 0.06% Core Global Diversification Portfolio 0.06% Retirement Living through 2050 Portfolio 0.05% Retirement Choices at 2050 Portfolio 0.05% Retirement Choices at 2045 Portfolio 0.05% Retirement Choices at 2040 Portfolio 0.05% Retirement Choices at 2035 Portfolio 0.05% Retirement Choices at 2030 Portfolio 0.05% Retirement Choices at 2025 Portfolio 0.05% Retirement Choices at 2020 Portfolio 0.05% Retirement Choices at 2015 Portfolio 0.05% Retirement Choices at 2010 Portfolio 0.05% Retirement Living through II 2010 Portfolio 0.05% Retirement Living through II 2015 Portfolio 0.05% Retirement Living through II 2020 Portfolio 0.05% Retirement Living through II 2025 Portfolio 0.05% Retirement Living through II 2030 Portfolio 0.05% Retirement Living through II 2035 Portfolio 0.05% Retirement Living through II 2040 Portfolio 0.05% Retirement Living through II 2045 Portfolio 0.05% Retirement Living through II 2050 Portfolio 0.05% Lifestyle II Aggressive Portfolio 0.10% Lifestyle II Growth Portfolio 0.10% Lifestyle II Balanced Portfolio 0.10% Lifestyle II Moderate Portfolio 0.10% Lifestyle II Conservative Portfolio 0.10% A-1 APPENDIX B Class Specific Contractual Expense Limitations For each Fund listed in the table below, the Adviser contractually agrees to waive and/or reimburse all class specific expenses for the share classes of the Fund listed in the table below, including Rule 12b-1 fees, transfer agency fees and service fees, shareholder servicing fees, blue-sky fees, and printing and postage fees and other class specific expenses (Class Level Expenses), to the extent they exceed the amount of average annual net assets (on an annualized basis) attributable to the class set forth in the table (the Class Expense Waiver). For purposes of implementing any total fund operating expense limitations set forth in the tables in Appendix D in addition to a Class Expense Waiver for the same share class, the Class Expense Waiver will be applied first and if following the application of the Class Expense Waiver to the extent that Expenses of the share class (as described in Appendix D) exceed the percentage of average annual net assets (on an annualized basis) attributable to the class as set forth in the table in Appendix D (the Class Total Operating Contractual Expense Limitation), the Adviser contractually agrees to reduce its management fee or, if necessary, make payment to the class in an amount equal to the amount by which Expenses (as described in Appendix D) of the share class exceed the Class Total Operating Contractual Expense Limitation. The current expense limitation agreements expire on the dates specified, unless renewed by mutual agreement of the Fund and the Adviser based upon a determination that this is appropriate under the circumstances at that time. Fund Class R6 Expiration Date of Expense Limit Currency Strategies Fund 0.00% November 30, 2015* Emerging Markets Fund 0.00% December 31, 2015* Floating Rate Income Fund 0.00% December 31, 2015* Global Absolute Return Strategies Fund 0.00% November 30, 2015* Natural Resources Fund 0.00% December 31, 2015* Small Cap Value Fund 0.00% December 31, 2015* Strategic Income Opportunities Fund 0.00% December 31, 2015* * Contractual expense limitations take effect February 1, 2014. The Adviser will voluntary waive to same rate from January 1, 2014 until February 1, 2014. B-1 APPENDIX C Class Specific Voluntary Expense Limitations For each Fund listed in the table below, the Adviser voluntarily agrees to waive and/or reimburse all class specific expenses for the share classes of the Fund listed in the table below, including Rule 12b-1 fees, transfer agency fees and service fees, shareholder servicing fees, blue-sky fees, and printing and postage fees and other class specific expenses (Class Level Expenses), to the extent they exceed the amount of average annual net assets (on an annualized basis) attributable to the class set forth in the table (the Class Voluntary Expense Waiver). For purposes of implementing any total fund operating expense limitations set forth in the tables in Appendix E in addition to a Class Voluntary Expense Waiver for the same share class, the Class Voluntary Expense Waiver will be applied first and if following the application of the Class Voluntary Expense Waiver to the extent that Expenses of the share class (as described in Appendix E) exceed the percentage of average annual net assets (on an annualized basis) attributable to the class as set forth in the table in Appendix E (the Class Total Operating Voluntary Expense Limitation), the Adviser agrees to reduce its management fee or, if necessary, make payment to the class in an amount equal to the amount by which Expenses (as described in Appendix E) of the share class exceed the Class Total Operating Voluntary Expense Limitation. The Adviser may terminate these voluntary waivers at any time upon notice to the Trust. Fund Class R6 Effective Date of Expense Limit Redwood Fund 0.00% December 30, 2013 C-1 APPENDIX D Class Level Contractual Total Operating Expense Limitations For each Fund listed in the table below, the Adviser contractually agrees to reduce its management fee or, if necessary, make payment to each of the following share classes of the Fund in an amount equal to the amount by which Expenses of the share class exceed the percentage of average annual net assets (on an annualized basis) attributable to the class as outlined in the table below. Expenses means all fund level and class specific operating expenses, excluding (a) taxes, (b) brokerage commissions, (c) interest expense, (d) underlying fund expenses (acquired fund fees), (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Funds business and (f) short dividend expense. The current expense limitation agreements expire on the dates specified, unless renewed by mutual agreement of the Fund and the Adviser based upon a determination that this is appropriate under the circumstances at that time. Fund Class A Class Class C Class Class Class Class Class Class Class R6 Class Expiration B I R1 R2 R3 R4 R5 NAV Date of Expense Limit Currency Strategies 1.60% N/A N/A N/A N/A N/A N/A N/A N/A 1.05% N/A November Fund 30, 2014 See Appendix B Emerging Markets 1.35% N/A N/A 1.04% N/A N/A N/A N/A N/A N/A N/A December Debt Fund 31, 2014 Fundamental All 1.30% N/A N/A 0.94% N/A N/A N/A N/A N/A N/A N/A November Cap Core Fund 30, 2014 Fundamental Large 1.30% N/A N/A 0.94% N/A N/A N/A N/A N/A N/A N/A November Cap Core Fund 30, 2014 Fundamental Large 1.30% N/A N/A 0.94% N/A N/A N/A N/A N/A N/A N/A November Cap Value Fund 30, 2014 Global Absolute N/A N/A N/A N/A N/A 2.00% N/A N/A N/A 1.50% N/A November Return Strategies 30, 2014 Fund See Appendix D-1 Fund Class A Class Class C Class Class Class Class Class Class Class R6 Class Expiration B I R1 R2 R3 R4 R5 NAV Date of Expense Limit B Global Income Fund 1.35% N/A N/A 1.04% N/A N/A N/A N/A N/A N/A N/A November 30, 2014 International 1.35% N/A N/A 1.10% N/A N/A N/A N/A N/A N/A N/A January 31, Growth Equity Fund International Small 1.63% N/A N/A 1.23% N/A N/A N/A N/A N/A N/A N/A December Company Fund 31, 2014 Emerging Markets N/A N/A N/A N/A N/A N/A N/A N/A N/A 1.22% N/A December Fund 31, 2014 See Appendix B Floating Rate 1.20% 1.95% 1.95% N/A N/A N/A N/A N/A N/A 0.81% N/A December Income Fund 31, 2014 See Appendix B Short Duration 1.21% N/A N/A 0.90% N/A N/A N/A N/A N/A N/A N/A November Credit Opportunities 30, 2014 Fund (formerly Multi Sector Bond Fund) Natural Resources 1.58% N/A N/A 1.38% N/A N/A N/A N/A N/A 1.28% N/A December Fund 31, 2014 See Appendix B Strategic Income 1.17% N/A 1.87% N/A N/A 1.22% N/A N/A N/A 0.83% N/A December Opportunities Fund 31, 2014 See Appendix B U.S. Equity Fund 1.35% N/A N/A 0.89% N/A N/A N/A N/A N/A N/A N/A December 31, 2014 Small Cap Value 1.60% N/A N/A 1.30% N/A N/A N/A N/A N/A 1.20% N/A December Fund 31, 2014 (Effective (Effective (Effective 12/30/13) 12/30/13) 12/30/13) D-2 APPENDIX E Voluntary Total Operating Expense Limitations For each Fund listed in the table below, the Adviser voluntarily agrees to reduce its management fee or, if necessary, make payment to each of the following share classes of the Fund in an amount equal to the amount by which Expenses of the share class exceed the percentage of average annual net assets (on an annualized basis) attributable to the class as outlined in the table below. Expenses means all fund level and class specific operating expenses, excluding (a) taxes, (b) brokerage commissions, (c) interest expense, (d) underlying fund expenses (acquired fund fees), (e) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Funds business and (f) short dividend expense. The Adviser may terminate these voluntary waivers at any time upon notice to the Trust. Fund Class A Class Class Class Class Class R2 Class Class Class Class Class Effective B C I R1 R3 R4 R5 R6 NAV Date of Expense Limit China Emerging 1.70% N/A N/A 1.37% N/A N/A N/A N/A N/A N/A 1.26% December Leaders Fund 19, 2013 Diversified Strategies 1.70% N/A N/A 1.39% N/A N/A N/A N/A N/A N/A N/A September Fund 20, 2013 Global Equity Fund 1.35% N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A March 15, Redwood Fund 1.65% N/A N/A 1.35% N/A N/A N/A N/A N/A 1.25% N/A December 30, 2013 E-1 APPENDIX F Fund Level Investment Management Fee Waivers International Value Fund Natural Resources Fund Small Cap Opportunities Fund The Adviser contractually agrees to waive its management fee for each Fund in an amount equal to the amount by which the management fee retained by the Adviser after payment of the subadvisory fees for the Fund exceeds 0.45% as a percentage of average annual net assets (on an annualized basis) of the Fund. The current expense limitation agreement expires on December 31, 2014, unless renewed by mutual agreement of the Fund and the Adviser based upon a determination that this is appropriate under the circumstances at that time. Strategic Equity Allocation Fund The Adviser voluntarily agrees to waive its management fee for the Funds in an amount equal to the amount by which the management fee retained by the Adviser after payment of the subadvisory fees for the Fund exceeds 0.45% as a percentage of average annual net assets (on an annualized basis) of the Fund. The Adviser may terminate this voluntary waiver at any time upon notice to the Trust. F-1 APPENDIX G Retirement Living Portfolios Class Only Expense Limitation Agreement Retirement Living Portfolios The Adviser contractually agrees to reduce its management fee or, if necessary, make payment to each of the following share classes of each of the Retirement Living Portfolios and Retirement Living II Portfolios set forth below in an amount equal to the amount by which the Expenses of the share class exceed the percentage of average annual net assets (on an annualized basis) attributable to the class as set forth in the table below. Expenses means all expenses attributable to a class of shares, excluding fund level expenses such as (a) advisory fees, (b) underlying fund expenses (acquired fund fees), (c) taxes, (d) brokerage commissions, (e) interest expense, (f) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Portfolios business and (g) short dividend expense. This expense limitation agreement expires on December 31, 2014, unless renewed by mutual agreement of the Portfolio and the Adviser based upon a determination that this is appropriate under the circumstances at that time. Portfolio Class A Class Class Class Class Class Class Class R1 R2 R3 R4 R5 R6 I Retirement 0.50% 0.75% 0.50% 0.65% 0.25% 0.05% 0.00% N/A Living through Retirement 0.50% 0.75% 0.50% 0.65% 0.25% 0.05% 0.00% N/A Living through Retirement 0.50% 0.75% 0.50% 0.65% 0.25% 0.05% 0.00% N/A Living through Retirement 0.50% 0.75% 0.50% 0.65% 0.25% 0.05% 0.00% N/A Living through Retirement 0.50% 0.75% 0.50% 0.65% 0.25% 0.05% 0.00% N/A Living through Retirement 0.50% 0.75% 0.50% 0.65% 0.25% 0.05% 0.00% N/A Living through Retirement 0.50% 0.75% 0.50% 0.65% 0.25% 0.05% 0.00% N/A Living through Retirement 0.50% 0.75% 0.50% 0.65% 0.25% 0.05% 0.00% N/A Living through G-1 Retirement 0.50% 0.75% 0.50% 0.65% 0.25% 0.05% 0.00% N/A Living through Portfolio Class 1 Class Class Class Class Class Class Class R1 R2 R3 R4 R5 R6 I Retirement 0.05% N/A 0.50% N/A 0.25% N/A 0.00% N/A Living through II 2050 Retirement 0.05% N/A 0.50% N/A 0.25% N/A 0.00% N/A Living through II 2045 Retirement 0.05% N/A 0.50% N/A 0.25% N/A 0.00% N/A Living through II 2040 Retirement 0.05% N/A 0.50% N/A 0.25% N/A 0.00% N/A Living through II 2035 Retirement 0.05% N/A 0.50% N/A 0.25% N/A 0.00% N/A Living through II 2030 Retirement 0.05% N/A 0.50% N/A 0.25% N/A 0.00% N/A Living through II 2025 Retirement 0.05% N/A 0.50% N/A 0.25% N/A 0.00% N/A Living through II 2020 Retirement 0.05% N/A 0.50% N/A 0.25% N/A 0.00% N/A Living through II 2015 Retirement 0.05% N/A 0.50% N/A 0.25% N/A 0.00% N/A Living through II 2010 G-2 APPENDIX H Lifestyle Portfolios Class Only Expense Limitation Agreement Lifestyle Portfolios The Adviser contractually agrees to reduce its management fee or, if necessary, make payment to each of the following share classes of each of the five Lifestyle Portfolios in an amount equal to the amount by which the Expenses of the share class exceed the percentage of average annual net assets (on an annualized basis) attributable to the class as follows: Class A Class B Class C Class Class Class Class Class Class R1 R2 R3 R4 R5 R6 0.41% 1.30%** N/A N/A 0.56% N/A N/A N/A 0.00%* (1.29% for Lifestyle Aggressive Portfolio until 4/30/14) Expenses means all expenses attributable to a class of shares, excluding fund level expenses such as (a) advisory fees, (b) underlying fund expenses (acquired fund fees), (c) taxes, (d) brokerage commissions, (e) interest expense, (f) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Portfolios business and (g) short dividend expense. The current expense limitation agreement expires on April 30, 2015, unless renewed by mutual agreement of the Portfolio and the Adviser based upon a determination that this is appropriate under the circumstances at that time. * 0.05% until January 1, 2014. Contractual expense limit of 0.00% takes effect February 1, 2014. Voluntary expense limit of 0.00% from January 1, 2014 until February 1, 2014. ** 1.29% for Lifestyle Aggressive Portfolio until April 30, 2014. Lifestyle II Portfolios The Adviser contractually agrees to reduce its management fee or, if necessary, make payment to each of the following share classes of each of the five Lifestyle II Portfolios in an amount equal to the amount by which the Expenses of the share class exceed the percentage of average annual net assets (on an annualized basis) attributable to the class as follows: Class A Class B Class C Class Class Class Class Class Class R1 R2 R3 R4 R5 R6 N/A N/A N/A N/A N/A N/A N/A N/A 0.10% Expenses means all expenses attributable to a class of shares, excluding fund level expenses such as (a) advisory fees, (b) underlying fund expenses (acquired fund fees), (c) taxes, (d) brokerage commissions, (e) interest expense, (f) litigation and indemnification expenses and other extraordinary expenses not incurred in I-1 the ordinary course of the Portfolios business and (g) short dividend expense. The current expense limitation agreement expires on December 31, 2014 unless renewed by mutual agreement of the Portfolio and the Adviser based upon a determination that this is appropriate under the circumstances at that time. G-2 APPENDIX I Retirement Choices Portfolios Class Only Expense Limitation Agreement Retirement Choices at 2050 Portfolio Retirement Choices at 2045 Portfolio Retirement Choices at 2040 Portfolio Retirement Choices at 2035 Portfolio Retirement Choices at 2030 Portfolio Retirement Choices at 2025 Portfolio Retirement Choices at 2020 Portfolio Retirement Choices at 2015 Portfolio Retirement Choices at 2010 Portfolio The Adviser contractually agrees to reduce its management fee or, if necessary, make payment to each of the following share classes of the Retirement Portfolios in an amount equal to the amount by which the Expenses of the share class exceed the percentage of average annual net assets (on an annualized basis) attributable to the class as set forth in the table below. Expenses means all expenses attributable to a class of shares, excluding fund level expenses such as (a) advisory fees, (b) underlying fund expenses (acquired fund fees), (c) taxes, (d) brokerage commissions, (e) interest expense, (f) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Portfolios business and (g) short dividend expense. The current expense limitation agreement expires on December 31, 2014, unless renewed by mutual agreement of the Portfolio and the Adviser based upon a determination that this is appropriate under the circumstances at that time. Class R1 Class R2 Class R4 Class R6 0.75% 0.50% 0.25% 0.00% I-1 APPENDIX J Voluntary Advisor Waiver Agreement T. Rowe Price Subadvised Funds The Adviser has voluntarily agreed to reduce the management fee for each of the following funds subadvised by T. Rowe Price Associates, Inc. by the amount that the subadvisory fee is reduced for the fund by T. Rowe Price Associates, Inc. pursuant to the Amended and Restated Group Fee Waiver Agreement between John Hancock Investment Management Services, LLC and T. Rowe Price Associates, Inc. dated September 30, 2011. Blue Chip Growth Fund Capital Appreciation Value Fund Equity-Income Fund Health Sciences Fund Mid Value Fund Real Estate Equity Fund Science & Technology Fund Small Company Value Fund Spectrum Income Fund Deutsche Bank Subadvised Funds Effective June 1, 2013, the Adviser has voluntarily agreed to reduce the management fee for each of the following funds subadvised by Deutsche Investment Management Americas Inc. (Deutsche) by the amount that the subadvisory fee for the fund is reduced by Deutsche pursuant to the Deutsche fee letter agreement dated May 13, 2013. Global Real Estate Fund Real Estate Securities Fund This voluntary expense reimbursement will continue in effect until terminated at any time by the Adviser on notice to the Trust. J-1 APPENDIX K Alternative Asset Allocation Expense Limitation Agreement Alternative Asset Allocation Fund The Adviser contractually agrees to reduce its management fee for the Fund, or if necessary make payment to the Fund, in an amount equal to the amount by which the Other Expenses of the Fund exceed 0.04% as a percentage of average annual net assets (on an annualized basis) of the Fund. Other Expenses means all the expenses of the Fund, excluding (a) taxes, (b) brokerage commissions, (c) interest expense, (d) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Funds business (e) advisory fees, (f) 12b-1 fees, (g) transfer agency fees and service fees, (h) blue-sky fees, (i) printing and postage fees, (j) underlying fund expenses (acquired fund fees) and (k) short dividend expense. The current expense limitation agreement expires on December 31, 2014, unless renewed by mutual agreement of the Fund and the Adviser based upon a determination that this is appropriate under the circumstances at that time. The Adviser contractually agrees to reduce its management fee or, if necessary, make payment to each of the following share classes of the Fund in an amount equal to the amount by which the Expenses of the share class exceed the percentage of average annual net assets (on an annualized basis) attributable to the class as set forth in the table below. Expenses means all expenses attributable to a class of shares, excluding fund level expenses such as (a) advisory fees, (b) underlying fund expenses (acquired fund fees), (c) taxes, (d) brokerage commissions, (e) interest expense, (f) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Funds business and (g) short dividend expense. This expense limitation agreement expires on December 31, 2014 (June 30, 2015 in the case of Class R6), unless renewed by mutual agreement of the Fund and the Adviser based upon a determination that this is appropriate under the circumstances at that time. Class A Class C Class I Class R2 Class R4 Class R6 N/A N/A N/A 0.67% 0.42% 0.00%* * 0.20% until January 1, 2014. Contractual expense limit of 0.00% takes effect February 1, 2014. Voluntary expense limit of 0.00% from January 1, 2014 until February 1, 2014. The Adviser contractually agrees to reduce its management fee by 0.10% as a percentage of average annual net assets (on an annualized basis) of the Fund. The current expense limitation agreement expires on December 31, 2014, unless renewed by mutual agreement of the Fund and the Adviser based upon a determination that this is appropriate under the circumstances at that time. L-1 APPENDIX L Voluntary Advisor Waiver Agreements Lifestyle Portfolios The Adviser voluntarily agrees to waive its advisory fee for each Lifestyle Portfolio (each a Fund) so that the aggregate advisory fee retained by the Adviser with respect to both the Fund and its underlying investments (after payment of subadvisory fees) does not exceed 0.50% of the Funds first $7.5 billion of average annual net assets and 0.49% of the Funds average annual net assets in excess of $7.5 billion. The Adviser may terminate this voluntary waiver at any time upon notice to the Trust. Retirement Living Portfolios The Adviser voluntarily agrees to waive its advisory fee for each Retirement Living Portfolio (each a Fund) so that the aggregate advisory fee retained by the Adviser with respect to both the Fund and its underlying investments (after payment of subadvisory fees) does not exceed 0.51% of the Funds first $7.5 billion of average annual net assets and 0.50% of the Funds average annual net assets in excess of $7.5 billion. The Adviser may terminate this voluntary waiver at any time upon notice to the Trust. Retirement Living II Portfolios The Adviser voluntarily agrees to waive its advisory fee for each Retirement Living II Portfolio (each a Fund) so that the aggregate advisory fee retained by the Adviser with respect to both the Fund and its underlying investments (after payment of subadvisory fees) does not exceed 0.51% of the Funds first $7.5 billion of average annual net assets and 0.50% of the Funds average annual net assets in excess of $7.5 billion. The Adviser may terminate this voluntary waiver at any time upon notice to the Trust. Retirement Choices Portfolios The Adviser voluntarily agrees to waive its advisory fee for each Retirement Choices Portfolio (each a Fund) so that the aggregate advisory fee retained by the Adviser with respect to both the Fund and its underlying investments (after payment of subadvisory fees) does not exceed 0.51% of the Funds first $7.5 billion of average annual net assets and 0.50% of the Funds average annual net assets in excess of $7.5 billion. The Adviser may terminate this voluntary waiver at any time upon notice to the Trust. Alternative Asset Allocation Fund The Adviser voluntarily agrees to waive its advisory fee for the Fund so that the aggregate advisory fee retained by the Adviser with respect to both the Fund and its underlying investments (after payment of subadvisory fees) does not exceed 0.60% of the Funds average annual net assets. The Adviser may terminate this voluntary waiver at any time upon notice to the Fund. L-1 Total Return Fund Effective June 1, 2013, the Adviser voluntarily agrees to reduce its advisory fee that would be payable by the Total Return Fund (after giving effect to asset-based breakpoints) by 0.02% of the Total Return Fund's average daily net assets. The Adviser may terminate this voluntary waiver at any time upon notice to the Total Return Fund. Alpha Opportunities Fund Effective June 1, 2013, the Adviser voluntarily agrees to reduce its advisory fee that would be payable by the Alpha Opportunities Fund (after giving effect to asset-based breakpoints) by 0.03% of the Alpha Opportunities Fund's average daily net assets. The Adviser may terminate this voluntary waiver at any time upon notice to the Alpha Opportunities Fund. Natural Resources Fund Effective June 1, 2013, the Adviser voluntarily agrees to reduce its advisory fee that would be payable by the Natural Resources Fund (after giving effect to asset-based breakpoints) by 0.03% of the Natural Resources Fund's average daily net assets. The Adviser may terminate this voluntary waiver at any time upon notice to the Natural Resources Fund. Mid Cap Value Index Fund Effective June 1, 2013, the Adviser voluntarily agrees to reduce its advisory fee that would be payable by the Mid Cap Value Index Fund (after giving effect to asset-based breakpoints) by 0.15% of the Mid Cap Value Index Fund's average daily net assets. The Adviser may terminate this voluntary waiver at any time upon notice to the Mid Cap Value Index Fund. Funds Listed in Attachment A The Adviser voluntarily agrees to reduce its management fee for each Fund, or if necessary make payment to the Fund, in an amount equal to the amount by which the Expenses of the Fund exceed the percentage of average annual net assets (on an annualized basis) of the Fund listed in Attachment A. Expenses means all the expenses of the Fund, excluding (a) taxes, (b) brokerage commissions, (c) interest expense, (d) litigation and indemnification expenses and other extraordinary expenses not incurred in the ordinary course of the Funds business (e) advisory fees, (f) 12b-1 fees, (g) transfer agency fees and service fees, (h) blue-sky fees, (i) printing and postage fees, (j) underlying fund expenses (acquired fund fees) and (k) short dividend expense. This voluntary expense reimbursement will continue in effect until terminated at any time by the Adviser on notice to the Trust. L-2
